GRAE & GRAE LLC
The Law Firm

                                                                              Previn A. Waran
                                                                                        Partner
                                                                                  120 Broadway
                                                                                      28th Floor
                                                                          New York, NY 10271
                                                                           Tele: (212) 221-8763
                                                                          pwaran@graelaw.com
                                       November 15, 2019
VIAECF
                                                                    USDC-SDNY
Honorable Ronnie Abrams                                             DOCUMENT
United States District Judge                                        ELECTRONICALLY FILED
United States District Court for the                                noc #: --------,----,---
Southern District of New York
                                                                  : n \TE FILED: l I / 1 g- / I J
40 Foley Square                                                   l==: ____
New York, New York 10007

Re:     Trustees of the New York City District Council of Carpenters
        Pension Fund, et al. v. Skyworx Contracting, Inc. et al., 1:19-cv-06747-RA

Dear Judge Abrams:

        The undersigned's law offices are counsel to Philadelphia Indemnity Insurance
Company ("Philadelphia"), Defendant in connection with the above-referenced matter.
Pursuant to Rule l(B) of Your Honor's Individual Rules & Practices in Civil Cases (the
"Individual Rules"), and on behalf and consent of all parties to the herein action,
Philadelphia writes to respectfully request that the Initial Conference, presently scheduled
to be convened before the Court on November 22, 2019, at 10:30 a.m., as well as today's
deadline by which the parties' are to jointly submit a proposed case management plan and
scheduling order, be adjourned to December 9, 2019, and December 2, 2019, respectively.

        The reason for the herein request is that a temporary suspension of the parties'
ongoing efforts aimed at resolving the matter has been necessitated as a result of Plaintiffs'
filing today of an Amended Complaint, wherein the sums claimed to be due and owing
have been modified from those originally pied. Specifically, while a significant payment
has been remitted to Plaintiffs in the belief that same would fully and finally resolve
Plaintiffs' claims in their entirety, Plaintiffs' efforts at confirming whether all disputed
sums have been paid has recently disclosed that additional monies may be owed.
Accordingly, the parties respectfully request a reasonable adjournment so as to afford them
the additional time necessary to examine and discuss the additional sums to which Plaintiffs
have now alleged entitlement in their Amended Complaint.

       The parties address each of the enumerated requirements governing requests for
adjournments set forth in Rule l(D) of Your Honor's Individual Practices as follows:

1.         Pursuant to the Court's Order July 22,2019, the Initial Conference in this matter
           was scheduled for October 11, 2019, in advance of which the parties were to
           jointly submit a proposed case management plan and scheduling order on
           October 4, 2019 (ECF No, 20)
2.         This is the parties third request for an adjournment of the Initial Conference and
           deadline by which to jointly submit their proposed case management plan and
           scheduling order;
3.         This Court granted the parties' prior requested adjournments of the Initial
           Conference and deadline by which to jointly file their proposed case
           management plan and scheduling order;
4.         Counsel for all parties consent to the herein request.

       Inasmuch as Plaintiffs have today filed their Amended Complaint, the deadline by
which Defendants herein are to answer or otherwise move in respect of same is December
6, 2019. See FED R. CIV. P 12(a).

         Accordingly, and good cause therefor having been shown, the parties respectfully
request that the Initial Conference presently scheduled to be convened before Your Honor
on November 22, 2019, at 10:30 a.m., as well as today's deadline by which the parties are
to jointly submit their proposed case management plan and scheduling order, be adjourned
to December 9, 2019, and December 2, 2019, respectively.


                                      Respectfully submitted, .

                                      //~/4(1~
                                    /f:.ef(/~A. Waran, Esq.
                                      GRAE & GRAE, LLC
                                      Attorneys for Defendant,
                                      Philadelphia Indemnity Insurance Company




               ::o~::::E:cember 9, 2019          at   -k//
               Application granted. The Initial Conference is hereby




                                                 Hon. Ronnie Abrams
                                                 11/18/2019




                                             2
